Order entered February 27, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01764-CV

                     PAIN CONTROL INSTITUTE, INC., Appellant

                                             V.

    ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-13599

                                         ORDER
       We GRANT appellant’s February 26, 2014 motion for leave to file an amended brief.

Appellant shall file its amended brief on or before MARCH 7, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE